ON MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The motion for rehearing presents nothing calling for our consideration. In view of the charge and of the penalty assessed, we have reconsidered the record before us and feel that sufficient discussion of the questions raised was had in the original opinion. The contention that the evidence is insufficient to sustain the conviction is wholly without merit. To the contrary, the penalty assessed was a kind gesture on the part of the jury if they believed, as they did, the story told by the prosecuting witness.
The motion for rehearing is overruled.